Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered March 2, 1998, convicting defendant, after a jury trial, of murder in the second degree, attempted murder in the second degree, assault in the second degree (six counts) and reckless endangerment in the first degree, and sentencing him to concurrent terms of 20 years to life, 12V2 to 25 years, and seven terms of 3V2 to 7 years, respectively, unanimously affirmed.
Defendant’s written confession, spoken in Spanish and transcribed in English by a bilingual detective, was properly admitted at trial. The fact that defendant understood no English did not render the confession inadmissible, since the detective translated the statement, verbatim, into Spanish for defendant before defendant adopted it as his own statement by signing it (see, People v Ventura, 250 AD2d 403, 404, lv denied 92 NY2d 931). The accuracy of the detective’s recording and translation of the statement were factual issues for the jury. Concur — Williams, J. P., Tom, Rubin and Andrias, JJ.